DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 
Allowable Subject Matter
3.	Claims 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Nakai et al. (US 20160198286 Al) and Fukuda et al. (US 20130342399 Al) are the closest prior art to the claimed invention. 
Regarding claim 9, Nakai teaches a system, comprising: a server; a fixed device; and a mobile device, wherein the server comprises: a receiver, a transmitter, and a processor configured to obtain the location information of the mobile device corresponding to the operation commands; estimate location information of the fixed device based on the location information of the mobile device, and control the transmitter to transmit, to at least one of the mobile device and the fixed device, information indicating that the location information of the fixed device has been registered at the server, wherein the at least 
Fukuda teaches display and register the estimated location information of the fixed device.
	Nakai and Fukuda alone or in combination do not teach obtain, from the fixed device via the receiver, operation status information indicating the operation status which corresponds to operation commands obtained from the mobile device, obtain the identification information of the mobile device of a particular application in combination with all the recited limitations of claim 9. 
Regarding claim 13, Nakai teaches a system, comprising: a server; a fixed device; and a mobile device, wherein the server comprises: a receiver, a transmitter, and a processor configured to: obtain, from the mobile device via the receiver, location information of the mobile device, obtain operation commands which correspond to the received operation status information, obtain identification information of the mobile device corresponding to the operation commands, and control the transmitter to transmit, to at least one of the mobile device related to the fixed device and the fixed device, information indicating that the location information of the fixed device has been registered at the server, wherein at least one of the mobile device or the fixed device includes a processor configured to display the information indicating that the location information of the fixed device has been registered at the server.
Fukuda teaches display and register the obtained location information of the mobile device as location information of the fixed device.
	Nakai and Fukuda alone or in combination do not teach obtain, from the fixed device via the receiver, operation status information indicating operation status which corresponds to operation commands obtained from the mobile device, obtain the identification information of the mobile device of a particular application in combination with all the recited limitations of claim 13. 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steele et al. (US 20150198938 A1) discloses a systems and methods are provided for configuring an automation system. A parameter for a building in which an automation system is to be installed is obtained. Configuration information is obtained for properly configuring components of the automation system in accordance with a parameter for the building. It is determined whether or not each of the components of the automation system being installed within the building is properly configured based on the obtained configuration information and input received from a user indicating the locations of the respective components within the building. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641